Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 1975, which affirmed the decision of a referee modifying and sustaining, as modified, an initial determination of the Industrial Commissioner disqualifying claimant from unemployment insurance benefits because she was not available for employment. Availability for employment during any specific period is a question of fact to be determined by the board. If it is based upon substantial evidence, it must be sustained (Matter of Bennett [Catherwood], 33 AD2d 946). Upon review of the record, we find substantial evidence to support the decision of the board. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.